Case 1:19-cv-00515-MJT-KFG Document 16 Filed 01/06/21 Page 1 of 2 PageID #: 37




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

JESSIE HARDIN                                    §

VS.                                              §       CIVIL ACTION NO. 1:19-CV-515

LEBLANC UNIT KITCHEN                             §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Jessie Hardin, a prisoner confined at the LeBlanc Unit of the Texas Department of

Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma pauperis, filed

this civil rights action pursuant to 42 U.S.C. § 1983 against the LeBlanc Unit Kitchen.

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge has submitted a Report and Recommendation of United States Magistrate

Judge. The magistrate judge recommends dismissing the action pursuant to 28 U.S.C. § 1915(e).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. Proper notice

was given to the plaintiff at his last known address. See FED. R. CIV. P. 5(b)(2)(c). Plaintiff

acknowledged receipt of the Report and Recommendation on October 7, 2020. No objections to the

Report and Recommendation of United States Magistrate Judge were filed by the parties.
Case 1:19-cv-00515-MJT-KFG Document 16 Filed 01/06/21 Page 2 of 2 PageID #: 38




                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report of the magistrate judge (document no. 13) is ADOPTED. A final judgment will be

entered in this case in accordance with the magistrate judge’s recommendation.


                                           SIGNED this 6th day of January, 2021.




                                                                          ____________________________
                                                                          Michael J. Truncale
                                                                          United States District Judge




                                                2
